NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              NOV 16 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 08-30424

             Plaintiff - Appellee,               D.C. No. 3:07-cr-05258-RBL-2

  v.
                                                 MEMORANDUM *
LOMBARDO CEJA-GOMEZ, True
Name, also known as Lumba also known
as Roberto Tapia-Martinez,

             Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                     Argued and Submitted November 3, 2009
                              Seattle, Washington

Before: FERNANDEZ, KLEINFELD and CLIFTON, Circuit Judges.



       Lombardo Ceja-Gomez appeals his conviction following his guilty plea for

conspiracy to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
841(b)(1)(A), and 846, and possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). We have jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm.



      Ceja-Gomez appeals his conviction based on deficiencies in his plea before

the magistrate judge. During the change of plea hearing, the magistrate judge

failed to inform Ceja-Gomez of the statutory penalties and did not explicitly

inform Ceja-Gomez that he had the right to cross-examine witnesses at trial. We

review Ceja-Gomez's challenge based on failure to comply with Federal Rule of

Criminal Procedure 11 for plain error, as he did not move to withdraw his plea and

raises the defects for the first time on appeal. United States v. Monzon, 429 F.3d
1268, 1271 (9th Cir. 2005). Ceja-Gomez contends that the Rule 11 errors affected

his substantial rights. See U.S. v. Vonn, 535 U.S. 55, 59 (2002). We disagree.



      The magistrate judge erred at the plea colloquy, but the record demonstrates

that Ceja-Gomez’s plea was voluntary and that it is not reasonably likely that he

would have refrained from entering a guilty plea had the magistrate expressly

stated the statutory penalties or informed Ceja-Gomez explicitly of his right to

cross-examine witnesses at trial. See Dominguez Benitez, 542 U.S. 74, 83 (2004)


                                           2
(holding that “a defendant who seeks reversal of his conviction after a guilty plea,

on the ground that the district court committed plain error under Rule 11, must

show a reasonable probability that, but for the error, he would not have entered the

plea”). The magistrate judge did neglect to inform Ceja-Gomez of the minimum

and maximum statutory penalties and his right to confront witnesses at his change

of plea hearing, but Ceja-Gomez’s signed plea agreement—which he stated had

been read to him and that he understood it—stated the statutory penalties, the

rights he was giving up by foregoing a trial, and the elements of the crimes to

which he was pleading. Furthermore, Ceja-Gomez’s ultimate sentence was well

below the maximum sentence previously explained to him at his arraignment and

detailed in the plea agreement he signed. The errors in his plea colloquy were

harmless. See United States v. Vonn, 294 F.3d 1093, 1094 (9th Cir.2002).



      Ceja-Gomez’s contention that the magistrate judge failed to inform him of

the elements of the charges he was pleading to is without merit, as the magistrate

correctly stated the elements of the charges at the change of plea hearing.



      AFFIRMED.




                                          3